DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite because are dependent on a cancelled claim.  For purposes of examination and prior art rejection, the claims are considered to be dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amarchinta (US 2015/0209503) in view of Head (US 2014/0078854), Chang (US 2012/0193246) and Tebbutt (4,087,018).

    PNG
    media_image1.png
    999
    703
    media_image1.png
    Greyscale

Claims 1, 2, 6, 9 and 16
Amarchinta discloses a tamper-evident pharmaceutical packaging (10) for a pre-filled syringe, comprising a rigid housing (12) made of plastic material (see [0133]), wherein the housing is shaped to receive at least one pre-filled syringe; wherein the housing comprises at least one receiving chamber (defined by space where partition 130 is disposed inside the housing) shaped to receive and physically protect the at least one single pre-filled syringe; wherein the housing further comprises a tip section, a barrel section and a plunger section, respectively dimensioned to receive a tip, a barrel and a plunger of the pre-filled syringe (see figure above); wherein the housing further comprises an access opening to the plunger section of each of the at least one receiving chamber (see figures 1 and 2A); wherein the access opening is positioned remote from the tip section of the housing; wherein the packaging further comprises at least one openable cover (15), wherein the at least one openable cover hermetically seals the access opening to the plunger section of the receiving chamber of the housing; wherein the openable cover is foil (see [0130]) which is tamper-evident and comprises a tearable member which is torn when opening the foil (see [0147]).  Amarchinta further discloses an active material/oxygen absorber or sorbent (18) disposed within the housing and able to trap a gaseous substance presence from the interior of the housing (see [0117]).  Glocker does not discloses the housing made of thermoplastic material and the active material entrained within the thermoplastic 
Claim 3
Amarchinta further discloses the cover is hermetically sealed to the housing at a position surrounding the access opening (see figure 2B).
Claim 5
Amarchinta discloses the access opening is not recloseable by the foil once the foil is removed.  The cover disclosed by Amarchita is removably attached to the packaging member (see [0129] and [0147]), wherein after the cover is removed cannot be resealed back.
Claim 10
Amarchinta further discloses the oxygen scavenger comprises an iron-based material (see [0116]).
Claim 11
Glocker further discloses the housing comprising a stepped portion (defined by support 43) which is formed at an end of the barrel section of the housing (see figure 3).
Claim 12
Amarchinta further discloses a at least one flat surface arranged to prevent the packaging from inadvertently rolling once the housing is positioned with at least one of the flat surfaces facing a flat supporting surface (see figure above and figure 2B).  
Claim 15
Amarchinta further discloses the foil comprises an aluminum layer (see [0130]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amarchinta (US 2015/0209503), Head (US 2014/0078854), Chang (US 2012/0193246) and Tebbutt (4,087,018) as applied to claim 1 above, and further in view of Glocker (WO 2009/092430).
Amarchinta further discloses the cover is removably attached to the housing at a flat upper surface surrounding the access opening (see [0129] and figure 2B).  Amarchita does not disclose the cover welded to the housing.  However, Glocker discloses a a packaging for a syringe, the packaging comprises a housing (39) and a cover (53) welded to the housing (see figure 3 and page 6 lines 2-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Amarchinta and welding the cover to the housing as taught by Glocker since welding one structure to another is a well-known method of attaching two structures together.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amarchinta (US 2015/0209503), Head (US 2014/0078854), Chang (US 2012/0193246) and Tebbutt (4,087,018) as applied to claim 1 above, and further in view of Vincent-Aubry (US 7,954,636).
Amarchinta does not disclose the housing being at least partially transparent.  However, Vincent-Aubry discloses a packaging device (20) comprising a container (21) for enclosing an injector (see figure 1), wherein the container is transparent to enable the injector to be clearly visible from the outside (see column 4 lines 13-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12, 15 and 16 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736